Citation Nr: 0918616	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1989 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a Board hearing at the RO in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  A 
review of the claims file demonstrates that the Veteran has 
not been provided with any notification letter which complies 
with the VCAA for his claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD.  The Veteran must be provided with notification which 
complies with the VCAA.  This notice should pertain to the 
acquired psychiatric disorder claim on a direct basis and on 
an aggravation basis as there is some evidence of record 
indicating that the Veteran had a mental disorder which 
existed prior to his active duty service.  Also, the Veteran 
has not been provided with proper notice for either of the 
disabilities on appeal concerning the appropriate disability 
rating or effective date to be assigned if service connection 
is granted, pursuant to the provisions of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran testified before the undersigned in March 2009 
that all his psychiatric treatment has been from private 
health care providers since sometime around 2004.  He 
reported he thought that these records had been associated 
with the claims file.  A review of the claims file reveals, 
however, that the most recent medical records are dated in 
2004.  There is also evidence of record indicating that the 
Veteran had received treatment for mental health disorders 
prior to his active duty service.  The Board finds that 
attempts must be made to obtain all this potentially 
pertinent evidence.  

The Veteran has claimed entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The Veteran has informed VA of the occurrence of several in-
service stressors which he alleges were the cause of his 
PTSD.  In August 2004, he reported that he was assigned to 
Headquarters and Headquarters Company, 4th Battalion, 16th 
Infantry Division, in mid January 1991, and was on guard duty 
when he witnessed a scud missile explode.  He also reported 
that, in late January 1991, he was driving a truck when he 
came across a burnt out bus surrounded by a fence.  He 
alleged that he witnessed bodies burned beyond recognition 
and was finally told to leave by a military policeman and 
told that he "did not see anything."  Attached to the 
document was another report of a stressor.  In this document, 
the Veteran reported that, on February 25, 1991, he witnessed 
a scud missile attack which occurred five miles north of his 
duty station.  He reported he was assigned to the 4th 
Battalion, 16th Regiment, 1st Infantry Division at the time of 
the attack.

In a letter which was received sometime around June 2008, the 
Veteran wrote that he was assigned to the Headquarters and 
Headquarters Company, 4th Battalion, 16th Infantry Division 
when his stressors occurred.  Several weeks after December 
16, 1990, he experienced his first scud attack when he 
reportedly was awakened by a loud noise.  In January 1991, he 
was driving a truck near King Abdul Aziz Port when he 
witnessed a burned out bus which had been fenced off.  He 
reported feeling sick to his stomach witnessing small burnt 
bodies.  He was told to leave by a military policeman 
guarding the site.  He also reported that, on February 25, 
1991, he was on guard duty at King Abdul Aziz Oil Port when a 
scud missile stuck the nearby 475th Quartermasters barracks.  
The Veteran wrote that he rushed to the scene via a shortcut 
he knew about and witnessed dismembered and dead bodies.  

In August 2005, VA attempted to verify the Veteran's alleged 
stressors via the U.S. Army and Joint Service Records 
Research Center (JSRRC).  In July 2007, JSRRC informed VA 
that its search request had not been completed as the 
information provided by VA did not meet the criteria for 
submitting an adequate request.  It was determined that VA 
failed to provide the correct unit of assignment for the 
Veteran while he was serving in Saudi Arabia.  VA was 
requested to provide the unit of assignment for the Veteran 
when the claimed stressors took place.  VA had originally 
informed JSRRC that the Veteran was stationed with A Battery, 
2nd Battalion, 5th Field Artillery.  The correct unit of 
assignment for the Veteran during the reported stressors was 
Headquarters and Headquarters Company, 4th Battalion, 16th 
Infantry Division.  The Board finds that another attempt must 
be made to verify the Veteran's claimed stressors via the 
JSRRC using the correct unit designation.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of entitlement to 
service connection for an acquired 
psychiatric disorder other than PTSD, the 
Veteran must be provided complete notice 
of VA's duties to notify and assist 
compliant with the VCAA, to include how 
service connection can be established on 
a direct basis and on the basis of 
aggravation.  The veteran should also be 
provided notice compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) for both the acquired 
psychiatric disorder claim and the PTSD 
claim.  

2.  Obtain the names and addresses of all 
medical care providers who have treated 
the veteran for mental disorders.  After 
securing any necessary releases, obtain 
those records not on file.  Regardless of 
the Veteran's response, obtain all 
outstanding VA treatment records to the 
extent possible.  The Board is 
particularly interested in obtaining 
records of private medical treatment the 
Veteran received beginning in 2004.  

3.  Review the claims file and prepare a 
summary of the claimed PTSD stressor(s) 
based on review of all pertinent 
documents and the Veteran's statements 
regarding stressors.  This summary, all 
stressor statements, DD Form 214 and the 
Veteran's service personnel records, 
along with any other supporting 
documents, should be submitted to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), at 7701 
Telegraph Road, Kingman Building, Room 
2C08 Alexandria, VA 22315-3802, for 
verification.  JSRRC should be informed 
that the Veteran was assigned to 
Headquarters and Headquarters Company, 
4th Battalion, 16th Infantry Division or 
the 4th Battalion, 16th Regiment, 1st 
Infantry Division during the reported 
stressors.  Any additional development 
recommended by that office should be 
accomplished. 

4.  If, and only if, one or more 
stressors are verified, the Veteran 
should be afforded a VA psychiatric 
examination to determine whether he has 
PTSD due to any verified service 
stressor(s).  Any indicated studies 
should be performed, and the claims 
folder must be made available to and 
pertinent evidence therein should be 
reviewed by the examiner.  If PTSD is 
diagnosed, the examiner should identify 
all elements supporting the diagnosis, to 
include the specific stressor(s).  If 
PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for this diagnosis.

5.  After completing any further 
development deemed necessary, 
readjudicate the appeal.  If such action 
does not resolve the claims to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
claims should be returned to the Board 
for further appellate review, if in 
order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

